Per Curiam.
On September 14, 1932, an order to show cause was signed by a justice of this court which contained a temporary stay, as follows: “ Pending the hearing and final determination of this application and the entry and service of an order thereon, let all proceedings to enforce collection on the part of the defendant, its officers and the attorney, Abraham J. Halprin, Esq., be stayed.” On September fifteenth this order to show cause was duly served on Abraham J. Halprin, as evidenced by his admission of service thereon. It would appear that thereafter a copy of a proposed order to adjudge Abner Greenberg in contempt of court for failure to make the payments specified in the order appealed from, and further ordering that said Abner Greenberg could purge himself of such contempt by making the required payments within two days after the service of said order with notice of entry and that upon proof by affidavit made ex parte that the payments had not been made within said period, a commitment might issue for the body of said Abner Greenberg without further notice, was served by said Abraham J. Halprin upon said Abner Greenberg, with notice of settlement for September seventeenth.
Whether this proposed order was served before the service of the order to show cause containing the stay on said Abraham J. Halprin is immaterial on the decision of this motion, for on September *144twenty-third said Abraham J. Halprin, heedless of the stay contained in the said order of September 14, 1932, served a copy of the order noticed for September seventeenth, which had been duly signed, together with notice of entry thereof. This latter service was clearly in violation of the stay contained in the order to show cause.
The said Abraham J. Halprin is hereby duly adjudged in contempt for violating the stay contained in the said order to show cause, and is hereby directed to pay a fine in the sum of $250.
Present — Finch, P. J., Martin, O'Malley, Sherman and Townley, JJ.
Motion granted.